Citation Nr: 1436647	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a kidney condition, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran maintains that he has a kidney condition that is due to his service-connected Type II diabetes mellitus.  During an August 2012 VA examination, the Veteran was diagnosed with mild chronic renal insufficiency which the examiner concluded was less likely than not due to or the result of the Veteran's diabetes because the renal insufficiency predates the Veteran's diabetes diagnosis.  The examiner stated that he agreed with the opinion of a January 2009 VA examination report which stated that the Veteran's kidney condition was more likely than not secondary to medications he was taking.  

The opinion did not address whether the Veteran's chronic renal insufficiency was aggravated by his diabetes.  38 C.F.R. § 3.310(b).  Accordingly, a remand for an addendum opinion is necessary to ensure there is a complete record upon which to decide the claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, any outstanding treatment records identified should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for complaints related to renal insufficiency since September 2012.  After securing the necessary release, the obtain these records and any VA treatment records.  

2.  After completion of the foregoing, return the Veteran's claims file to the VA examiner who evaluated the Veteran in May 2012 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between any diagnosed kidney condition and his service-connected Type II diabetes mellitus.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

Following a review of the relevant evidence, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed kidney condition was caused by the Veteran's service-connected Type II diabetes mellitus? 

b.  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed kidney condition was aggravated by the Veteran's service-connected Type II diabetes mellitus?  

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



